The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the *544court’s credibility determinations. The fact that the court may have discredited some aspects of the victim’s testimony does not warrant a different conclusion. As trier of fact, the court was entitled to disregard so much of any witness’s testimony as it found to have been untruthful, and accept so much of it as it found to have been truthful and accurate (see People v Hill, 110 AD3d 410 [1st Dept 2013]).
The evidentiary issues raised by defendant do not warrant reversal. Any error regarding those issues was harmless, particularly in the context of a nonjury trial (see generally People v Moreno, 70 NY2d 403, 405-406 [1987]). Concur — Tom, J.P., Sweeny, DeGrasse, Gische and Clark, JJ.